Matter of Morales-Rutherford (2020 NY Slip Op 08115)





Matter of Morales-Rutherford


2020 NY Slip Op 08115


Decided on December 30, 2020


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
LEONARD B. AUSTIN, JJ.


2020-03534

[*1]In the Matter of Suzette Morales-Rutherford, admitted as Kenya Suzzette White, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Suzette Morales-Rutherford, respondent. (Attorney Registration No. 4180766)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 31, 2004, under the name Kenya Suzzette White. Thereafter, her name was changed on September 29, 2016, to Suzette Morales, and on February 26, 2018, to Suzette Morales-Rutherford.

Diana Maxfield Kearse, Brooklyn, NY (Mark F. DeWan of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On May 7, 2020, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts served the respondent, as authorized pursuant to Judiciary Law § 90(6), by means of substituted service with a notice of petition and a verified petition, both dated February 20, 2020, and duly filed those papers with this Court together with an affidavit of service.
The petition contains one charge of professional misconduct alleging that the respondent has failed to cooperate with the Grievance Committee in its investigations of three complaints of professional misconduct, in violation of rule 8.4(d) of the Rules of Professional Conduct (22 NYCRR 1200.0).
The notice of petition directed the respondent to serve and file her answer to the verified petition within 20 days after service upon her of the notice of petition and the verified petition. To date, the respondent has neither filed an answer to the verified petition nor requested additional time in which to do so.
The Grievance Committee now moves to deem the charge against the respondent established based upon her default and to impose such discipline upon her as this Court deems appropriate. The motion papers were served on June 4, 2020, upon the respondent as authorized pursuant to Judiciary Law § 90(6), by means of substituted service. To date, the respondent has neither opposed the instant motion nor interposed any response thereto.
Accordingly, the Grievance Committee's motion to deem the charge against the respondent established based upon her default is granted, the charge in the verified petition is deemed established, and, effective immediately, the respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON, and AUSTIN, JJ., concur.
ORDERED that the Grievance Committee's motion to deem the charge against the respondent established based upon her default is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Suzette Morales-Rutherford, admitted as Kenya Suzzette White, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Suzette Morales-Rutherford, admitted as Kenya Suzzette White, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Suzette Morales-Rutherford, admitted as Kenya Suzzette White, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Suzette Morales-Rutherford, admitted as Kenya Suzzette White, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court